DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of a local anesthetic is not present; an anti-inflammatory agent is not present and acute anal fissures as the anorectal disease being treated in the reply filed on November 25, 2022 is acknowledged.  The traversal is on the ground(s) that the difference in acute and chronic anal fissures is simply a matter of the duration of the symptoms.  This is not found persuasive because Applicants do not present any persuasive arguments that the acute and chronic conditions are obvious variants of one another.
The requirement is still deemed proper and is therefore made FINAL.

Comments and Notes

Affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132, filed during the prosecution of a prior application do not automatically become a part of this child application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application.

Specification

The disclosure is objected to because of the following informalities: only a single figure is present in this application and when only a single figure is present, the abbreviation “FIG.” should not be used in the specification but referred to as “the figure” (see 37 CFR 1.84(u)(1)).  
Appropriate correction is required.

Drawings

The drawings are objected to because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the single drawing in the instant application is numbered (see 37 CFR 1.84(u)(1)). While the initial drawing filed July 16, 2021 was properly formatted, the replacement drawing filed September 29, 2021 is not. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112 – Scope of Enablement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5 and 8 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of anorectal diseases that are capable of having medicaments topically applied, does not reasonably provide enablement for the treatment of all anorectal diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The disclosure and claims of the application have been compared per the factors indicated in the decision In re Wands, 8 USPQ2nd 1400 (Fed. Cir. 1988) as to undue experimentation
The factors include:
	1. 	The nature of the invention;
	2.	The breadth of the claims;
	3. 	The predictability or unpredictability of the art;
	4.	The amount of direction or guidance presented;
	5.	The presence or absence of working examples
	6.	The quantity of experimentation necessary;
	7.	The state of the prior art; and
	8.	The relative skill of those skilled in the art.

Each factor is address below on the basis of comparison of the disclosure, the claims and the state of the art in the assessment of undue experimentation.
The nature of the invention; the breadth of the claims: The claims are drawn to a method of treatment in any subject with any anorectal disease by the topical application of a gel composition comprising the calcium channel blocker amlodipine amongst other required ingredients. Dependent claim 5 contains several anorectal diseases including hemorrhoids, anal fissure and “painful conditions after anorectal surgery”. Additional anorectal disease disclosed in the specification includes cancer, constipation and Crohn’s disease or other inflammatory bowel disease. An additional common anorectal disease is fecal incontinence (p 297, col 2 of Foxx-Orenstein et al., 2014). The gel composition must be administered topically. Topical application to the skin surface is required but that skin surface need not be an affected area or any specific skin on the body. The recitation “to a skin surface” excludes internal, topical application (e.g., an enema formulation) as such application would not be “to a skin surface” as required by the claims. While not specifically claimed, the disclosure state that “[o]ptimally, such agents should primarily act locally, and systemic blood absorption should not result in blood levels high enough to cause significant systemic effect or toxicity” (¶ [0021] of the PGPub of the instant application). 

The predictability or unpredictability of the art; The amount of direction or guidance presented; The presence or absence of working examples; The quantity of experimentation necessary; The state of the prior art and The relative skill of those skilled in the art: The relative skill of those skilled in the art is high, such as MD that practices in the area of gastroenterology. Amlodipine is a calcium channel blocker that is known and used to treat a variety of conditions. Kamm et al. (WO 98/36733) discloses local administration to the anus to treat benign anal disorders such as anal fissures and hemorrhoids (whole document, e.g., abstract). Amlodipine is known to have anticancer activity (see abstract of Alandag et al., 2022) but in this study, the amlodipine was systemically administered, not locally administered as in the instant claims. Sahebally et al. discloses that both oral and topical CCB (calcium channel blocker) had similar side effects or fissure recurrence but the topical administration route was associated with significantly better fissure healing in CAF (chronic anal fissure; p 91, col 2, ¶ 2). Pekarek et al. discloses that use of calcium channel blockers decreased the risk of diverticular complication (p 1995, col 1, ¶ 4) but there is no indicatio that the CCBs were systemically administered. A known adverse effect of calcium channel blockers is constipation (Gandell et al., p 664, col 1, ¶ 1). Since calcium channel blockers can decrease sphincter tone (Wang et al., p 68, col 3, last ¶), it is not clear how even topical application would address fecal incontinence which can range from flatal incontinence to minor soiling with small amounts of liquid stool or stool pellets to frank, involuntary passage of a complete bowel movement (p 297, col 2, ¶ 2 of Foxx-Orenstein et al.)
The instant claims require topical administration, which limits the enablement of the instant claims as some conditions occur in regions unsuited topical administration that need not exert a systemic effect. Systemic administration can reach, for examples, tumors anywhere along the large intestine to exert an anti-cancer effect on the tumors. Similarly, Crohn’s disease or other inflammatory bowel diseases can manifest themselves along the entire length of the long intestine. There is no indication that systemic therapeutic effects arise from such application and the disclosure indicates that optimally, significant systemic effects or toxicity should not result, indicating a preference for formulations that only act locally. Constipation and decreased sphincter tone as associated with the use of calcium channel blockers, so it is not clear how topical administration of such an agent that can cause such conditions would treat them. Even if locally applied, decrease in sphincter tone would still seem likely to occur given the site of administration and that appears to be part of the underlying etiology of fecal incontinence. Therefore the claims are enabled for anorectal conditions such as hemorrhoids or anal fissure where in a local effect of the topically applied formulation can bring about the desired therapeutic effect but not for the treatment of all anorectal conditions by topical application of the amlodipine containing formulation. For conditions such as cancer or Crohn’s disease that can manifest throughout the large intestine, local application would be not bring about treatment of the condition and thus the claims are not enabled for the treatment of such conditions even though the active agent is known to treat such conditions when administered systemically. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5, 6 and 8 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Twidwell et al. (US 2016/0129091) in view of Kamm et al. (WO 98/36733; cited on IDS filed February 21, 2022).
Twidwell et al. discloses topical composition with one or more calcium channel blocker agents as the active ingredient in the composition optionally in combination with, for example, one or more of an emu oil and superoxide dismutase and that can further include pharmaceutically acceptable carriers that can facilitate the non-invasive transdermal delivery of the active agent(s) to subdermal sites (whole document, e.g., abstract). The calcium channel blocker can be a dihydropyridine such as amlodipine (NORVASC®; amlodipine besylate; ¶ [0008]). In cases where the actives are sufficiently basic or acidic to form stable nontoxic acid or base salts, administration of the actives as salts may be appropriate (¶ [0078]). The calcium channel blocker can be present in an amount of about 1 wt% (¶ [0065]) although the formulations are also described as typically containing at least 0.1% of an active agent (¶ [0131]). The carrier should be able to dissolve or disperse the active at an effective levels and examples include water, alcohols such as ethanol, glycerol, glycols such as ethylene glycol or propylene glycol and water-alcohol/glycol blends (¶ [0083]). The pharmaceutical carrier can comprise emu oil, mineral oil, ethylene glycol, propylene glycol, polyethylene glycol, propoleum or a combination thereof (¶ [0068]). The compositions can optionally include one or more penetration enhancers (¶ [0049] onward) as while emu oil provides enhanced permeation compared to standard topical formulations, a secondary penetration enhancer can be included (¶ [0052]). Specific examples of suitable co-enhancers include alcohols such as ethanol, polyols and esters thereof such as polyethylene glycol and combinations of one or more of the listed co-enhancers (¶ [0053]). A penetration enhancer can be added in an amount of about 1 wt % to about 20 wt% (¶ [0138]). The composition can also contain irritation-mitigating additives such as glycerin and if present typically represent not more than about 20 wt% (¶ [0054]). Gelling agents, preservatives, fragrances or a combination thereof with the carrier being present in amounts such as about 45 wt% to about 99 wt% with the gelling agent comprise about 4 wt% to about 20 wt% (¶ [0068]). One or more gelling agents, such as a modified cellulose with hydroxyethylcellulose being among the suitable modified celluloses, can also be present (¶ [0088]). The gelling or thickening agent are present in amounts at about 0.05 wt% to about 20 wt% (¶ [0090]). The composition can take the form a gel (¶¶ [0095] – [0097]).  Preservatives may also be included such as one or more of butyl paraben, methyl paraben (another name for methyl parahydroxybenzoate), propyl paraben, benzyl alcohol and ethylenediamine tetraacetate salts (¶ [0084]). Most of the exemplary formulas in example 6 (¶ [0160]) comprise 0.2% methyl paraben and one also contains 0.02% propyl paraben.
Topical application of the amlodipine formulation to treat an anorectal condition such as acute anal fissures is not disclosed.
Kamm et al. discloses local administration to the anus of a cholinergic agent and/or a calcium channel blocker for the treatment of benign anal disorders (whole document, e.g., abstract). The invention particularly relates to the treatment of anal fissures and painful hemorrhoidal conditions (p 1, ln 7 – 9). Anal fissures include both acute and chronic fissures (p 5, ln 36 – 37). Among the suitable calcium channel blockers is amlodipine (p 6, ln 20).  Suitable amounts of calcium channel blockers are at least 0.5% w/w (p 8, ln 1 – 9). Preferably the local administration is by topical application such as spreading a topical composition in and around the anal canal (p 5, ln 12 – 16). Pharmaceutical compositions adapted for topical administration in and/or around the anal can be formulated in various formulations including gels (p 8, ln 28 – 32). Skin penetrating agents and agents to soften the skin such as propylene glycol can also be present in the topical composition (p 9, ln 15 – 28). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a formulation with amlodipine as the active agent and a carrier that comprises ethanol, water, glycerol alone or in combination with another glycol solvent and preservative and to topically apply such a composition to the skin in the affected area to treat a condition such as acute anal fissures. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Twidwell et al. discloses a gel formulation of an agent such as amlodipine with increased viscosity due to the thickeners and gelling agents with ethanol and glycol acting as solvents to dissolve or disperse the active agent while also acting a penetration enhancers for the topical formulation. Glycerin can be added to mitigate irritation. The particular ingredients and amounts of those specific ingredients in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results of a suitably viscous gel formulation that provides for solubilization and delivery of the therapeutic agent such as amlodipine when topically applied. The ranges disclosed in the prior art overlap with the ranges of the instant claims and overlapping ranges are prima facie obvious (see MPEP 2144.05). There is no evidence of record as to the criticality of the claimed amounts. Kamm et al. discloses local or topical administration to the anus for a local effect to treat conditions such as benign anal fissures and use of the formulation of Twidwell et al. would provide for with facilitated transdermal delivery of the therapeutic agent(s) such as amlodipine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618